Citation Nr: 0315976	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-41 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for fibromyalgia and 
costochondritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to May 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
This case was previously before the Board in September 1998, 
when it was remanded for further development.


REMAND

The Board finds that further medical evaluation is warranted.  
Although the veteran underwent an examination for VA purposes 
in December 2002, the Board notes that the clinical findings 
were not entirely responsive to the rating criteria set forth 
in Diagnostic Code 5025 for the veteran's service-connected 
fibromyalgia.  Although sleeplessness secondary to anxiety 
had been noted, the examiner did not address whether the 
veteran's anxiety was due to his service-connected 
fibromyalgia or state whether the veteran is currently using 
medication for any musculoskeletal condition and if so, the 
extent to which that condition is ameliorated thereby.  
Such an assessment is need to ascertain the appropriate 
rating to be assigned for fibromyalgia.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (2002).  As a clear picture of 
the current state of the veteran's disability cannot be 
ascertained from the evidence of record, the Board finds that 
additional development must be undertaken.  If the anxiety is 
considered to be attributable to the fibromyalgia, the 
examiner should discuss its nature and extent particularly as 
it relates to the level of impairment due to the service-
connected fibromyalgia.  

Furthermore, in a rating decision in September 1994, the 
veteran was granted service-connection for costochondritis 
and fibromyalgia rated as a single disorder.  



In this case, the question of whether any symptomatology 
referable to costochondritis, represents a separate 
disability or is a manifestation of the 
service-connected fibromyalgia, has not been sufficiently 
addressed.  Since the costochondritis may be rated separately 
from the service-connected fibromyalgia, where the 
symptomatology associated with that condition is determined 
to be a manifestation of the original injury and each is 
separate and distinct, with no "overlapping,"  Esteban v. 
Brown, 6 Vet. App. 259 (1994), VA examination is needed which 
sets forth pertinent findings regarding each condition, and 
includes an opinion as to whether, in terms of symptoms and 
any functional loss, the two conditions constitute 
distinguishable disabilities for evaluation purposes.  
Thereafter, the RO should consider whether a compensable 
rating is warranted for service-connected fibromyalgia under 
Diagnostic Code 5205 and whether a separate rating for 
costochondritis is warranted.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should obtain, with the 
assistance of the veteran as needed, 
copies of any additional VA or private 
records pertaining to treatment of the 
veteran's service-connected fibromyalgia 
and costochondritis, from September 1997.

2.  Schedule the veteran for a VA 
examination, by a rheumatologist, to 
determine the nature and extent 
of the disability associated with the 
veteran's service-connected fibromyalgia 
and costochondritis.  All tests and 
studies deemed warranted by the examiner 
should be performed, with the results 
made available to the for review and 
comment prior to completion of the 
report, and all clinical findings should 
be reported in detail.



All demonstrated tender points should be 
identified, and the presence and extent 
of the veteran's fatigue, sleep 
disturbance, stiffness, paresthesia, 
headaches, depression, anxiety, Raynaud's 
symptoms.  The examiner should address 
the severity of each symptom found to be 
associated with the veteran's 
fibromyalgia.  The examiner should also 
determine if the veteran's condition 
requires continuous medication; or is 
episodic with exacerbations precipitated 
by environmental and/or emotional stress 
or overexertion; or is constant and 
refectory to therapy.  The effect of pain 
upon daily functioning, as well as during 
flare-ups, should be described and 
quantified to the extent possible.  
If symptoms attributable to 
costochondritis and fibromyalgia are 
distinguishable, the examiner 
should identify which symptoms are 
attributable to each disorder.

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.  
Send the claims folder to the examiner 
for review.

3.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO should specifically 
consider and address all applicable 
rating criteria, as well as whether 
separate evaluations are warranted for 
distinguishable disability, consistent 
with the Esteban case, cited to above.  
Additionally, as regards the claim for a 
higher evaluation for musculoskeletal 
disability (currently characterized as 
fibromyalgia and costochondritis), the RO 
should consider both the former and 
revised schedular criteria for evaluation 
of fibromyalgia.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




